826 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnny Lee HILL, Plaintiff-Appellant,v.T. R. YOUNG, Warden; John Hurt, Investigating Lieutenant; AMedellin, Chief Correction Officer; and UnknownAgents of F.B.I., Defendants-Appellees.
No. 86-6012
United States Court of Appeals, Sixth Circuit.
Aug. 10, 1987.

On Appeal from the United States District Court for the Western District of Tennessee.
Before LIVELY, Chief Judge, KEITH, Circuit Judge, and DOWD, District Judge.*
PER CURIAM.


1
This appeal from an order of the district court dismissing a pro se civil rights complaint by a federal prisoner is before the court on the district court record and briefs of the parties, oral argument not being required.  Rule 34, Federal Rules of Appellate Procedure; Rule 9(b), Rules of the Sixth Circuit.


2
The plaintiff sought damages and injunctive relief from three federal correctional officers at the Federal Correctional Institution (FCI) Memphis, Tennessee.  Read indulgently, the complaint charged the defendants with malicious prosecution.  The plaintiff and his cell mate were indicted by a federal grand jury for conspiring with and aiding and abetting each other in attempting to introduce marijuana into FCI Memphis.  The plaintiff was acquitted and his cell mate was found guilty of conspiracy.


3
The district court found that the complaint contained no allegations that would rise to the level of a constitutional claim since the only cause of action alleged was for a common law tort under state law.  The district court also held that the defendants were absolutely immune from individual liability under state tort law for discretionary acts taken within the scope of their authority and that the plaintiff had failed to exhaust administrative requirements as a prerequisite to suing the defendants in their official capacities under the Federal Tort Claims Act.  The district court also denied the plaintiff's motion for leave to amend his original complaint, stating that the tendered amendment failed to cure the defects in the original complaint.  Accordingly, the district court dismissed the complaint.


4
Upon consideration of the record on appeal and the briefs of the parties, this court concludes that the district court did not err in dismissing the original complaint and did not abuse its discretion in denying the motion for leave to file an amended complaint.  Accordingly, the judgment of the district court is affirmed.



*
 The Honorable David Dowd, Judge, United States District Court for the Northern District of Ohio, sitting by designation